                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES – GENERAL

   Case No. ED CV 17-00543-SJO (DFM)                                    Date: April 1, 2019
    Title   Tyqwon Eugene Welch v. Sheriff Magdaleno, et al.



     Present: The Honorable         Douglas F. McCormick, United States Magistrate Judge

                        Denise Vo                                          Not Present
                       Deputy Clerk                                      Court Reporter
                Attorney(s) for Plaintiff(s):                      Attorney(s) for Defendant(s):
                       Not Present                                         Not Present

   Proceedings:       (IN CHAMBERS) Order to Show Cause re: Dismissal for Lack of Prosecution


     On January 18, 2019, the Court dismissed the Second Amended Complaint with leave to
amend and ordered Plaintiff to file a Third Amended Complaint within 28 days. See Dkt. 34.

       Plaintiff did not file an amended complaint by the deadline. Accordingly, within twenty-one
(21) days of the date of this order, Plaintiff is ORDERED to show good cause in writing why the
Court should not dismiss this action for failure to prosecute. Plaintiff is expressly warned that if
she fails to file a timely response to this Order, the Court may recommend dismissal of this action
for lack of prosecution.




CV-90 (12/02)                                   CIVIL MINUTES-GENERAL           Initials of Deputy Clerk: dv
                                                                                             Page 1 of 1
